Citation Nr: 1043600	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-03 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
II.

2.  Entitlement to service connection for renal cell carcinoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from July 1964 to July 1968 in the 
Air Force.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In a March 2008 rating decision, the RO, in part, 
denied service connection for diabetes mellitus type II.  In a 
May 2008 rating decision, the RO denied service connection for 
renal cell carcinoma.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As regards both claims, in October 2007 correspondence, the 
Veteran indicated that he has been treated at the Lynn Community 
Based Outpatient Clinic (CBOC) of the Bedford VA Medical Center 
(VAMC) for the last three years.  However, records from this 
facility have not been associated with the claims file.  As they 
may be pertinent to the appeal, the RO should obtain all 
treatment reports from the Lynn CBOC since January 2004.  

In subsequent October 2007 correspondence, the Veteran indicated 
receiving disability benefits from the Social Security 
Administration (SSA) for his diabetes mellitus type II and renal 
cell carcinoma.  There is no indication in the claims file that 
the records associated with the SSA disability application were 
requested or any effort was made to obtain them.  The application 
and associated records may bear directly upon the issues 
currently before the Board and must be obtained.

Specific to the claim for service connection for renal cell 
carcinoma, the Veteran contends that his cancer is due to 
exposure to various chemicals, including asbestos, in service.  
He contends that he was exposed to asbestos, zinc chromate, 
acetone, benzene, and aircraft fuel while performing his duties 
as an airframe repair specialist, which included sheet metal 
work.  In support of his appeal, he submitted a medical article 
indicating an association between occupational exposure to 
asbestos, heavy metals, and solvents and the development of renal 
cell carcinoma.

The Veteran's DD Form 214 and service personnel records reflect 
that he served as an airframe repairman and corrosion control 
specialist.  Private medical records reflect that he was 
diagnosed with renal cell carcinoma in June 2005.  They also 
reflect a history of working for the airline industry for 30 
years.

The Board observes that the Veteran is competent to report that 
he was exposed to asbestos, zinc chromate, acetone, benzene, and 
aircraft fuel in service.  Thus, with competent evidence of such 
in-service exposure, a post-service diagnosis of renal cell 
carcinoma, and a medical article indicating a link between 
exposure to asbestos, heavy metals, and solvents and the 
development of renal cell carcinoma, a VA examination with 
opinion is warranted to determine whether the Veteran's renal 
cell carcinoma is related to service.  

Lastly, in October 2010, after the issuance of the February 2009 
statement of the case (SOC), the Veteran submitted additional 
evidence related to his renal cell carcinoma.  The RO should 
consider this evidence in readjudicating his claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should obtain any pertinent 
treatment reports from the Lynn CBOC of the 
Bedford VAMC since January 2004.  

2.  The RO should request from the SSA 
complete copies of any disability 
determination(s) it has made concerning the 
Veteran, as well as copies of the medical 
records that served as the basis for any such 
decision(s).  All attempts to fulfill this 
development must be documented in the claims 
file.  If the search for any such records 
yields negative results, that fact should be 
clearly noted, with the RO either documenting 
for the file that such records do not exist 
or that further efforts to obtain them would 
be futile, and the Veteran should be informed 
in writing.

3.  The RO should then schedule the Veteran 
for a VA examination to determine the nature, 
extent, and etiology of his renal cell 
carcinoma.  His claims file should be made 
available to and reviewed by the examiner.  
All indicated tests should be conducted.  The 
examiner should provide an opinion on whether 
it is at least as likely as not (50 percent 
or greater probability) that the Veteran's 
renal cell carcinoma originated from exposure 
to asbestos, zinc chromate, acetone, benzene, 
and aircraft fuel in service related to his 
duties as an airframe repairman specialist, 
which included sheet metal work.  In 
rendering the opinion, the examiner should 
consider the medical article indicating an 
association between exposure to asbestos, 
heavy metals, and solvents and the 
development of renal cell carcinoma.  The 
examiner should also consider the Veteran's 
30-year post-service occupational history of 
working in the airline industry.  A complete 
rationale should be given for all opinions 
and conclusions.  

4.  Thereafter, the RO should readjudicate 
the claims, with consideration of all 
additional evidence added to the claims file 
since the issuance of the February 2009 SOC.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

